DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Airbus (EP 3590833A1) in view of Kempton (US 1,370,023).
Claim 1, Airbus teaches a method for manufacturing a plurality of structural rods (¶24), each of the structural rods comprising rod body 180 (i.e. core – is a rod in that it has an essentially rectangular shape and an elongated body) and two end portions that are disposed at either end of body 180 along a longitudinal central rod axis of body 180 (Figs3a-b; ¶68), each end portion comprising at least one mounting lug 198/199 (i.e. U-shaped covers – are mounting lugs in that each connects with and mounts control receiving device 34 by way of holes in each lug 198/199 [Fig2; ¶75]) that protrudes from body 180 along the axis (Figs3a-b; ¶69). The method comprises producing a sandwich panel comprising skins 192/193, body 180 which is a cellular internal core (i.e. foam ¶19 ¶21), at least one of skins 192/193 (¶68) on opposite sides of body 180 having a skin extension for forming a part of at least one lug 198/199 of at least one of the two end portions of body 180 (¶124-127; Figs3a-b). Outer skins 192/193 (i.e. flat layer) may have other shapes such as an L or a U shape. Skins 192/193 grip the cellular internal core in that skins 192/193 are cured adjacent to the cellular internal core which is also cured – simultaneously (¶s124-127). The limitations of claim 1 are taught by Airbus, except, claim 1, Airbus does not teach forming a plurality of the structural rods by cutting the structural rods from a mother board – comprising a larger layer of the cellular internal core having the two end portions, outer skins 192/193 covering the layer of the cellular internal, and lugs 198/199 along the two ends of the cellular internal core – along parallel cutting lines to obtain the plurality of structural rods.
However, Kempton teaches a method for manufacturing a plurality of structural rods (p1 c1 ¶2; c2 p1 ¶2), each of the structural rods comprising rod body 2 (i.e. form strips – is a rod in that it has an essentially circular or square shape and an elongated body) and two end portions that are disposed at either end of body 2 along a longitudinal central rod axis of body 2 (Figs2-3; ¶68). The method comprises producing a sandwich panel comprising layers 1 of sheet material impregnated with a binder -- with layer 1 on a top of the panel and layer 1 on a bottom of the panel forming outer skins 1/1 and layers 1 between skins 1/1 forming body 2 which is an internal core (Figs1-3; p1 c1 ¶2; p1 c2 ¶2; p2 c1 ¶2). Skins 1/1 grip the internal core in that skins 1/1 are compacted adjacent to the internal core (p1 c2 ¶2). Kempton teaches forming the plurality of structural rods by cutting the structural rods from a mother board (i.e., the sandwich panel; Fig1) – comprising a layer the internal core having the two end portions and skins 1/1 -- along parallel cutting lines to obtain the plurality of structural rods (Fig1; p1 c2 ¶1; p2 c2 ¶3).
Airbus and Kempton are considered analogous art in that both are directed to making structural rods with the structural rods themselves having a core and two outer layers thereon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Airbus that the method further comprises forming a plurality of the structural rods by cutting the structural rods from a mother board (Airbus: comprising a larger layer of the cellular internal core having the two end portions, outer skins 192/193 covering the layer of the cellular internal, and lugs 198/199 along the two ends of the cellular internal core) along parallel cutting lines to obtain the plurality of structural rods as suggested by Kempton in that this method produces a plurality of structural rods rapidly as opposed to forming each individual structural rod one by one – thus increasing production capacity.
The limitations of claims 1-2, 4-5, 7 and 9 are taught by Airbus. Further, claim 2, Airbus modified teaches the method according to claim 1, wherein skin 192/193 are two lateral webs placed in a manner respectively covering the top and the bottom of the cellular internal core (Figs3a-b; previously recited locations in reference). Claim 4, Airbus modified teaches the method according to claim 1, wherein at least one of skins 192/193 has two skin extensions for forming a part of the at least one lug 198/199 of each of the two end portions of body 180 (Figs3a-b; previously recited locations in reference). Claim 5, Airbus modified teaches the method according to claim 1, wherein lugs 198/199 are U-shaped -- and are considered closure pieces in that each closes of the ends of body 180 – and are joined to ends of the cellular internal body (Figs3a-b; previously recited locations in reference). Claim 7, Airbus modified teaches the method according to claim 1, wherein the cellular internal core is made from foam (i.e. foam ¶19 ¶21),  with closed or open pores which are the available forms of foam. Claim 9, Airbus teaches the method according to claim 1, wherein the sandwich panel is produced by hot pressing (Airbus -- ¶s124-127).  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Airbus (EP 3590833 A1) in view of Kempton (US 1,370,023) as applied to claims 1-2, 4-5, 7, and 9 above and further in view of Ziegler (US 3,177,109).
Claim 3, the limitation of claim 3 are taught by Airbus modified except that Airbus modified does not teach that the cuts are made simultaneously.
However, cutting of a mother-board simultaneously in a longitudinal direction is convention and well-known in the cutting art of planar pieces. For example, Ziegler teaches mother-board 5 simultaneously cut in the longitudinal direction using wire cutters 9 (c3 ¶1 ¶4).
Ziegler is non-analogous art in that the reference teaches a method for manufacturing sound absorbing panels (c1 ¶1). However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the embodiment of claim 3 is concerned with how one would cut the parallel cut lines and Ziegler is a sample in the art that such cutting, when done simultaneously, provides a plurality of products rapidly (Ziegler Fig1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Airbus modified that the cuts are made simultaneously as is convention and well-known in the cutting art of planar pieces – a sample of which Ziegler demonstrates – where this allows for providing a plurality of products rapidly.
Allowable Subject Matter
Claim(s) 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 8, the closest prior art of record to Airbus, alone or in combination with the other prior art of record, does not teach or fairly suggest that the method further comprises the particular steps as recited in claim 8:

    PNG
    media_image1.png
    424
    900
    media_image1.png
    Greyscale

Claim(s) 12-18 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter: claim 12, the above discussions of Airbus as modified apply herein. However, the combination does not teach or fairly suggest (alone or in combination with the other prior art of record) positioning one or more transition pieces at one or both of two opposing ends of the cellular inner body, each of the one or more transition pieces comprising: a first part, which is positioned between one of the two outer skins and a chamfer formed at a respective one of the two opposing ends of the cellular inner body, wherein the first part has a thickness that increases as it extends in a direction of the respective one of the two opposing ends to form a first chamfer that is pressed against the chamfer made at the respective one of the two opposing ends of the cellular inner body; and a second part that extends the first part and is secured to the skin extension to form an integral part of an associated mounting lug of the one or more mounting lugs with which the second part is associated at the respective one of the two opposing ends of the cellular inner body.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The amendments and comments filed 7-26-22 have been entered and fully considered. With respect to Airbus and the claim limitation of a structural rod, paragraph 24 of Airbus refers to an actuator lever. Use of “lever” indicates a rod/bar/elongated-piece (i.e. rod – compare shape of actuator lever of Airbus with instant Figure 4). The lever is part of control system 10 and is thus structural. Airbus teaches a structural rod. With respect to Airbus not teaching a plurality of rods from a unitary structure, Airbus is indicated as not teaching this limitation – Kempton is applied for this limitation. The prior art rejection with Kempton does not indicate using a single feature to satisfy multiple distinct and separate features. More specifically, Kempton teaches multiple distinct and separate features in that each layer 1 is a distinct entity. In the combination of Airbus with Kempton, a mother board is a larger layer of cellular internal core having outer skins 192/193 covering this larger layer of internal core with 196 and 197 added to teach rod after cutting to form the sides. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (IR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745